     Law Offices of Brendan Pegg
1
     Brendan Pegg, Esq. State Bar #174159
2    Lindsay Cooper (Of Counsel) State Bar #295180
     201 E. Ojai Ave. #1505
3    Ojai, CA 93023
     PH 805-302-4151, FX 877-719-7298
4    Email: brendan@bpegglaw.com
5
     Attorneys for Financial Casualty & Surety
6

7

8

9                                  UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14
         IN RE CALIFORNIA BAIL BOND                      ) Master Docket No. 19-CV-00717-JST
15       ANTITRUST LITIGATION                            )
                                                         )
16                                                       )
                                                         ) CLASS ACTION
17                                                       )
         This Document Relates To: ALL ACTIONS           )
18                                                       ) NOTICE OF APPEARANCE OF COUNSEL
                                                         )
19
                                                         )
                                                         )
20
                TO THE HONORABLE COURT AND TO ALL PARTIES OF RECORD: PLEASE
21
         TAKE NOTICE that Lindsay Cooper, Esq. (SBN 151753) of Counsel to the Law Offices of
22

23       Brendan Pegg, located at 201 E. Ojai Ave. #1505, Ojai CA 93023, hereby enters her appearance

24       in the above-captioned matter as counsel of record on behalf of Defendant FINANCIAL
25       CASUALTY & SURETY. This notice of appearance is for the purpose of identifying counsel
26
         and preparing a service list. Defendant respectfully requests that Lindsay Cooper be added to the
27

28

            NOTICE OF APPEARANCE OF COUNSEL Case No. 19-CV-00717-JST                             Page 1
     docket and that email notifications of any documents filed by or with this Court be provided to
1

2    her at the addresses set forth below:

3

4
            LINDSAY COOPER, ESQ. (SBN 295180)
5           lindsay@bpegglaw.com
            201 E. Ojai Ave. #1505
6           Ojai, CA 93023
            PH 805-302-4151, FX 877-719-7298
7

8
     Dated: May 21, 2020
9
                                             _________________________
10                                           Brendan Pegg, Attorneys for Defendant
11                                           Financial Casualty & Surety

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        NOTICE OF APPEARANCE OF COUNSEL Case No. 19-CV-00717-JST                             Page 2
